UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three months ended June 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-20600 ZOLTEK COMPANIES, INC. (Exact name of registrant as specified in its charter) Missouri 43-1311101 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3101 McKelvey Road, St. Louis, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(314) 291-5110 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesX No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large Accelerated Filer Accelerated Filer X Non-accelerated Filer Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable date:As of August 2, 2012, 34,355,192 shares of Common Stock, $.01 par value, were outstanding. 1 ZOLTEK COMPANIES, INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – June 30, 2012 and September 30, 2011 Condensed Consolidated Statements of Operations – Three Months and Nine Months Ended June 30, 2012 and 2011 Condensed Consolidated Statements of Comprehensive Income – Three Months and Nine Months Ended June 30, 2012 and 2011 Condensed Consolidated Statement of Changes in Shareholders’ Equity – Nine Months Ended June 30,2012 Condensed Consolidated Statements of Cash Flows –Nine Months Ended June 30, 2012 and 2011 Notes to Condensed Consolidated Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT INDEX 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ZOLTEK COMPANIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) (Unaudited) June 30, September 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $118 and $110 Inventories, net VAT receivable Other current assets Total current assets Property and equipment, net Other assets 63 Total assets $ $ Liabilities and shareholders' equity Current liabilities: Borrowings under credit lines $ $ Current maturities of long-term debt - Trade accounts payable Accrued expenses and other liabilities Construction payables Total current liabilities Long-term debt - Hungarian grant - allowance against future depreciation Deferred tax liabilties Liabilities carried at fair value Total liabilities Commitments and contingencies (see Note 7) Shareholders' equity: Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued or outstanding - - Common stock, $.01 par value, 50,000,000 shares authorized, 34,355,192 and 34,368,192 shares issued and outstanding at June 30, 2012 and September 30, 2011 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 ZOLTEK COMPANIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) (Unaudited) Three months ended June 30, Nine months ended June 30, Net sales $ Cost of sales Gross profit Application and development costs Selling, general and administrative expenses Operating income (loss) ) ) Other (expense) income: Interest expense, net ) (Loss) gain on foreign currency transactions ) ) ) Other expense, net ) Gain on liabilities carried at fair value 73 Income (loss) from operations before income taxes ) ) Income tax expense Net income (loss) $ $ ) $ $ ) Basic income (loss) per share $ $ ) $ $ ) Diluted income (loss) per share $ $ ) $ $ ) Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 ZOLTEK COMPANIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in thousands) (Unaudited) Three months ended June 30, Nine months ended June 30, Net income (loss) $ $ ) $ $ ) Foreign currency translation adjustment ) ) Change in unrealized fair value of cash flow hedge ) ) Comprehensive (loss) income $ ) $ $ $ ZOLTEK COMPANIES, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Amounts in thousands) (Unaudited) Total Shareholders’ Equity Common Stock Additional Paid-In Capital Accumulated Other Comprehensive Loss Accumulated Deficit Beginning Balance - September 30, 2011 $ ) $ ) Comprehensive income (loss) ) Stock option expense Exercise of stock options 4 4 Difference between compensation and change in liability for restricted stock awards 14 14 Ending Balance - June 30, 2012 $ ) $ ) The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 ZOLTEK COMPANIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Nine months ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income to net cash from operating activities: Depreciation Amortization of financing fees and debt discount 11 - Deferred tax expense - 23 Gain on liabilities carried at fair value ) ) Foreign currency transaction (gain) loss ) Stock compensation expense Loss on disposal of assets Changes in assets and liabilities: Increase in accounts receivable ) ) Increase in inventories ) ) Decrease (increase) in other current assets and other assets ) (Decrease) increase in trade accounts payable ) Increase in accrued expenses and other liabilities Net cash provided by (used in) operations ) Cash flows from investing activities: Purchases of property and equipment ) ) Increase in construction payables Proceeds from sale of fixed assets - 24 Proceeds received from Hungarian grant - 22 Net cash used in investing activities ) ) Cash flows from financing activities: Payment of financing fees ) - Proceeds from exercise of stock options 4 - (Repayment) borrowing of credit lines ) Borrowings under notes payable - Cash settlement of restricted shares ) ) Cash settlement of stock options - ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 ZOLTEK COMPANIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.ORGANIZATION AND BASIS OF PRESENTATION Zoltek Companies, Inc. is a holding company, which operates through wholly-owned subsidiaries, Zoltek Corporation, Zoltek Zrt., Zoltek de Mexico SA de CV, Zoltek de Occidente SA de CV, Engineering Technology Corporation (“Entec Composite Machines”), Zoltek Properties, Inc., and Zoltek Automotive, LLC. Zoltek Corporation (“Zoltek”) develops, manufactures and markets carbon fibers and related products, including carbon fibers preimpregnated with resin known as “prepreg,” and technical fibers in the United States. Carbon fibers are a low-cost but high performance reinforcement for composites used as the primary building material in everyday commercial products. Technical fibers are an intermediate product used in heat-resistant applications such as aircraft brakes. Zoltek Zrt. is a Hungarian subsidiary that manufactures and markets carbon fibers and technical fibers and manufactures acrylic fiber precursor raw material used in production of carbon fibers and technical fibers. Zoltek de Mexico SA de CV and Zoltek de Occidente SA de CV are Mexican subsidiaries that manufacture carbon fiber and precursor raw material. Entec Composite Machines manufactures and markets filament winding and pultrusion equipment used in the production of large volume composite parts. The Company primarily sells its products in Europe and the United States; however, the Company has an increasing sales presence in Asia. Unless the context otherwise indicates, references to the “Company” are to Zoltek Companies, Inc. and its subsidiaries. Certain prior year amounts have been reclassified to conform to the current year presentation. Basis of Presentation The accompanying condensed consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2011, which includes consolidated financial statements and notes thereto. In the opinion of management, all normal recurring adjustments and estimates considered necessary have been included. The results of operations of any interim period are not necessarily indicative of the results that may be expected for a full fiscal year. The unaudited interim condensed consolidated financial statements include the accounts and transactions of the Company and its wholly-owned subsidiaries. All significant inter-company transactions and balances have been eliminated in consolidation. Adjustments resulting from the currency translation of financial statements of the Company’s foreign subsidiaries are reflected in the condensed consolidated balance sheets as “Accumulated other comprehensive loss” within shareholders’ equity. Gains and losses from foreign currency transactions are included in the condensed consolidated statements of operations as “Other income (expense).” Adoption of New Accounting Standards See Note 11 of the Notes to Condensed Consolidated Financial Statements. 7 2.INVENTORIES Inventories, net of reserves, consist of the following (in thousands): June 30, September 30, Raw materials $ $ Work-in-process Finished goods Consigned inventory Supplies and other $ $ Inventories are valued at the lower of cost or market and are removed from inventory under the first-in-first-out method (“FIFO”). Cost of inventory includes material, labor and overhead. The Company recorded inventory valuation reserves of $0.4 million and $0.7 million as of June 30, 2012 and September 30, 2011, respectively, to reduce the carrying value of inventories to a net realizable value. Consigned inventory represents contractually required finished goods inventory levels for certain key customers.If future demand or market conditions are less favorable than the Company’s projections, additional inventory write-downs may be required and would be reflected in cost of sales on the Company’s statement of operations in the period in which the determination is made. 3.SEGMENT INFORMATION The Company’s strategic business units are based on product lines and are comprised of three reportable segments: carbon fibers, technical fibers and corporate/other products. The carbon fibers segment manufactures commercial carbon fibers used as reinforcement material in composites and related products, including prepregs. The technical fibers segment manufactures oxidized acrylic fibers and specialty carbon fibers used to manufacture aircraft brake pads and for other heat/fire barrier applications. These two segments also facilitate development of product and process applications to increase the demand for carbon fibers and technical fibers. The carbon fibers and technical fibers segments’ production facilities are located geographically in the United States, Hungary and Mexico. The remaining business represented in the corporate/other products segment relates to water treatment and electrical services provided by the Hungarian operations and costs associated with the corporate headquarters. 8 Management evaluates the performance of its segments on the basis of operating income (loss)contribution. The following tables present financial information on the Company’s segments as of June 30, 2012 and September 30, 2011, and for the three and nine months ended June 30, 2012 and 2011 (in thousands): Three months ended June 30, 2012 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ Cost of sales Gross profit 18 Operating income (loss) ) Depreciation Capital expenditures Three months ended June 30, 2011 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ Cost of sales Gross profit 90 Operating income (loss) ) ) Depreciation Capital expenditures 78 Nine months ended June 30, 2012 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ Cost of sales Gross profit 77 Operating income (loss) ) Depreciation Capital expenditures Nine months ended June 30, 2011 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ Cost of sales Gross profit Operating income (loss) ) ) Depreciation Capital expenditures Total Assets Carbon Fibers Technical Fibers Corporate/ Other Total June 30, 2012 $ September 30, 2011 $ 9 4.EARNINGS PER SHARE In accordance with Accounting Standards Codification (“ASC”) 260, the Company has evaluated its diluted income (loss) per share calculation. The Company had outstanding warrants and stock options at June 30, 2012 and 2011 which were not included in the determination of diluted income (loss) per share because they were anti-dilutive. Net income (loss) per share for the three and nine months ended June 30, 2012 and 2011, respectively, was as follows (in thousands, except per share amounts): Three months ended June 30, Nine months ended June 30, Numerators: Net income (loss) $ $ ) $ $ ) Denominators: Average shares outstanding – basic Impact of stock options 59 - 55 - Average shares outstanding – diluted Basic income (loss) per share $ $ ) $ $ ) Diluted income (loss) per share $ $ ) $ $ ) 5.FINANCING TRANSACTIONS HUNGARIAN GRANT The Hungarian government has pledged a grant of 2.9billion HUF to Zoltek’s Hungarian subsidiary, which translated at the June 30, 2012 exchange rate, was approximately $12.4 million. The grant has provided a portion of the capital resources necessary to modernize the subsidiary’s facility, establish a research and development center, and support buildup of manufacturing capacity of carbon fibers. As of June 30, 2012, Zoltek’s Hungarian subsidiary has received approximately 2.6 billion HUF ($11.2 million at the June 30, 2012 exchange rate) in grant funding. These funds have been recorded as a liability on the Company’s consolidated balance sheet. The liability is being amortized over the life of the assets procured by the grant funds, offsetting the depreciation expense from the assets into which the proceeds of the grant are invested. As required by the grant, the Company has issued bank guarantees amounting to 120% of the amount of the grant as received. The Hungarian subsidiary may be required to repay all or a portion of the grant if, among other things, the Hungarian subsidiary:fails to obtain revenue targets; fails to employ an average annual staff of at least 1,200 employees; fails to utilize regional suppliers for at least 45% of its purchases; fails to obtain consent from the Hungarian government prior to selling assets created with grant funds; fails to use grant funds in accordance with the grant agreement; fails to provide appropriate security for the grant; makes or made an untrue statement or supplies or supplied false data in the grant agreement, grant application or during the time of the grant; defaults on its obligations by more than 30days; withdraws any consents it gave in the grant agreement; or causes a partial or complete failure or hindrance of the project that is the subject of the grant. These targets must be achieved during a five-year measurement period from October 2012 to October 2017, though the Company has received a letter of intent from the Hungarian government to delay the beginning of the five-year measurement period by one year. Although there can be no assurance, the Company anticipates it will comply with the requirements of the grant agreement when the measurement period begins. FINANCING ACTIVITY Hungarian Financing On June 15, 2012, Zoltek’s Hungarian subsidiary (“Zoltek Zrt”) completed an amended credit facility with Raiffeisen Bank Zrt. (the “Lender”) pursuant to which Zoltek Zrt. and the Lender entered into a Credit Facility Agreement, dated as of June 1, 2012, and a Restated and Amended Uncommitted Credit Line Agreement, dated as of June 1, 2012.Under the credit facility, the Lender agreed to provide Zoltek Zrt.: (1) a term facility in the maximum amount of 13.6 million EUR ($17.1 million at the June 30, 2012 exchange rate) (the “Term Facility”) and (2) a multicurrency overdraft facility in the amount of up to 1.12 billion HUF ($4.8 million at the June 30, 2012 exchange rate) (the “Revolving Facility”). 10 The Term Facility is a five-year term loan and bears interest at 4.17%, payable semi-annually.Principal under the Term Facility is payable semi-annually in equal installments.The Revolving Facility is a revolving credit facility that expires on March 29, 2013 and has a total commitment of 1.120 billion HUF ($4.8 million at the June 30, 2012 exchange rate) subject to a borrowing base.In addition to the Term Facility and the Revolving Facility, Zoltek Zrt. has obtained from the lender a bank guaranty in the amount of HUF 3.48 billion ($14.9 million at the June 30, 2012 exchange rate) as required by the Hungarian government grant. The obligations of Zoltek Zrt. under this credit facility are guaranteed by the Company. This credit facility contains representations and warranties, and contains a requirement that Zoltek Zrt. maintain a minimum current asset ratio and minimum annual EBITDA, along with other covenants.Zoltek Zrt. had previously maintained a credit facility with the Lender, which expired May 30, 2012 and the facility was replaced with the new facility. US Financing On March 30, 2012, Zoltek Companies, Inc. entered into a $10 million term loan with Enterprise Bank & Trust (the “Enterprise Loan”) secured by the real property associated with its facilities in the St. Louis, Missouri area.The Enterprise Loan is a seven-year, secured term loan maturing March 30, 2019. Principal of the Enterprise Loan is payable monthly with a balloon payment due at maturity. The Enterprise Loan bears interest at a one-month LIBOR rate, plus 3%. The Company entered into a swap agreement that fixes the interest rate on the Enterprise Loan at 4.75% per annum. The Loan Agreement contains representations and warranties, and contains a requirement that the Company, on a consolidated basis, maintain minimum fixed charge coverage and leverage ratios, along with other covenants. The Company primarily utilized the proceeds of the Enterprise Loan to repay all outstanding balances under the Company's former U.S. revolving credit facility with BMO Harris Bank N.A. On April 27, 2012, Zoltek Companies, Inc. entered into a $15 million revolving credit agreement with JPMorgan Chase, N.A., with interest based on LIBOR plus 2.5%, adjusted monthly.The revolving credit facility is subject to a borrowing base and financial covenants and expires on April 27, 2015. 6.STOCK COMPENSATION EXPENSE The Company maintains long-term incentive plans that authorize the Board of Directors or its Compensation Committee (the “Committee”) to grant key employees, officers and directors of the Company incentive or nonqualified stock options, stock appreciation rights, performance shares, restricted shares and performance units. The Committee determines the prices and terms at which awards may be granted along with the duration of the restriction periods and performance targets. All issuances are granted out of authorized but unissued shares, as the Company has no treasury stock. The Company has the option, in its sole discretion, to settle awards under its 2008 incentive plans in cash, in lieu of issuing shares. The Company has two Long-Term Incentive Plans under which equity-based awards may be granted. At June 30, 2012, there were an aggregate of 2.0 million shares authorized for issuance under these plans. Approximately 0.4 million and 0.1 million shares remained available for future issuance under the 2008 Employee Long-Term Incentive Plan and the 2008 Directors Long-Term Incentive Plan, respectively. Stock option awards. During the first quarter of fiscal 2012 the Company awarded performance-based based stock options with separate performance conditions for vesting in respect of the Company’s results and to individual performances in fiscal years 2012, 2013, and 2014, to named executive officers and other key employees. The Company will recognize compensation expense related to each separate service period during the applicable period. The maximum number of performance-based options available to vest subject to certain operating performance targets is1,158,750.The number of options available to vest are subject to the performance measures in a given fiscal year. The Company determined that a grant date, for purposes of measuring compensation expense in accordance with US GAAP, has been established for all three performance years as a mutual understanding of key terms and conditions was demonstrated.Also, during the first quarter of fiscal 2012, the Company granted 105,000 stock options with a vesting period through December 2012 to certain key employees. Annually, options to purchase 7,500shares of common stock are issued to each director, other than the CEO, with an exercise price equal to the fair market value of the shares. In addition, newly elected directors receive options to purchase 7,500shares of common stock. All such options vest immediately at time of grant.Directors were issued options to purchase 37,500 shares of common stock at an exercise price of $14.58 during the nine months ended June 30, 2012. 11 The following table summarizes information for options currently outstanding and exercisable at June 30, 2012: Options Outstanding Options Exercisable Range of Exercise Prices Number Wtd. Avg. Remaining Life Wtd. Avg. Exercise Price Number Wtd. Avg. Exercise Price $ 2.07 - 9 years $ $ - 3 years - 4 years - 3 years $ 2.07 - Presented below is a summary of stock option plans activity for the nine months ended June 30, 2012: Options Outstanding at September 30, 2011 Granted Exercised ) Forfeited or expired ) Outstanding at June 30, 2012 Exercisable at June 30, 2012 The fair value of each option grant is estimated on the date of the grant using the Black-Scholes option-pricing model with the following assumptions: Assumptions Fiscal 2012 Fiscal 2011 Fiscal 2010 Fiscal 2009 Fiscal 2008 Expected life of option (years) 3 - 5 5 & 4 4 & Risk-free interest rate 0.4%
